Citation Nr: 1219592	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-41 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of arthritis of the spine with scoliosis. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to September 1946, and from January 1949 to November 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision denying the Veteran's request for a higher rating for his service-connected spinal disorder and an earlier effective date for hearing loss issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and from a March 2010 rating decision denying the Veteran's request for a TDIU issued by the RO in St. Petersburg, Florida.  All issues became under the jurisdiction of the RO in St. Petersburg. 

In February 2011, the Veteran testified during a videoconference Board hearing before the undersigned.  

In a March 2011 decision, the Board dismissed the appeal concerning the claim for an effective date earlier than December 12, 1980, for the grant of service connection for bilateral hearing loss, and remanded the remaining claims to the RO for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the August 27, 2007, date of claim for increase, the Veteran's residuals of arthritis of the spine with scoliosis have been manifested by, at worst, forward flexion of the thoracolumbar spine to 25 degrees and favorable ankylosis of the entire thoracolumbar spine but not by unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran is service-connected for residuals of arthritis of the spine with scoliosis (rated as 40 percent), bilateral hearing loss (rated as 30 percent), tinnitus (rated as 10 percent), otitis externa (rated as 0 percent), and residuals of hemorrhoids (rated as 0 percent), for a combined evaluation of 60 percent.  

3.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of arthritis of the spine with scoliosis have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU, on an extra-schedular basis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to a rating in excess of 40 percent for residuals of arthritis of the spine with scoliosis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2007 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2008.  Nothing more was required.  

In light of the Board's favorable determination with respect to the claim for a TDIU, no further discussion of VCAA compliance is needed at this time.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is seeking an increased rating for his residuals of arthritis of the spine with scoliosis.  He filed his claim on August 27, 2007.

The Veteran's residuals of arthritis of the spine with scoliosis have been rated as 40 percent under Diagnostic Code 5242, 38 C.F.R. § 4.71a (2011).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's residuals of arthritis of the spine with scoliosis.  

An October 2007 VA examination report reflects forward flexion of the thoracolumbar spine to 80 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner noted that with repetitive use range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner observed that sensory and motor function were both normal as it relates to the lumbar spine, and that the Veteran denied any incapacitating episodes during the past 12-month period.

A March 2011 VA examination report reflects forward flexion of the thoracolumbar spine to 25 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees.  The examiner noted that with repetitive use range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner observed that lumbar and lower extremity weakness could not be accurately checked because of the Veteran's hearing loss.  Sensation was intact in the lower extremities.  The examiner noted that the Veteran denied any incapacitating episodes during the past 12-month period.

VA treatment notes reflect that the Veteran's range of motion of the thoracolumbar spine was decreased but do not reflect any ankylosis.

Given the above, the record fails to show that the Veteran's disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  It follows that his disability also has not been manifested by unfavorable ankylosis of the entire spine.  Since the August 27, 2007, date of claim for increase, his residuals of arthritis of the spine with scoliosis have been manifested by, at worst, forward flexion of the thoracolumbar spine to 25 degrees and favorable ankylosis of the entire thoracolumbar spine.  The Board also finds that, in the absence of any incapacitating episodes, a higher rating is not warranted under those criteria.

The Board also notes that the record fails to show any chronic orthopedic and neurologic manifestations that may be separately rated during the appeal period.

In May 2012 correspondence, the Veteran stated that he had seen his VA primary care physician earlier that month, on May 2nd, for his service-connected spine disorder.  He stated that he had informed his physician that he was having trouble getting around in his wheelchair, that he was very weak, and that his wife could no longer help him navigate due to her poor health.  He stated that his physician had recommended the issuance of a scooter, a powered wheelchair.

Due to its recency, the report of the above visit is not of record.  However, there is no indication that the Veteran's report is not an accurate account of the visit.  Thus, the Board finds that remand to obtain the report of that visit is not required.

In conclusion, a rating in excess of 40 percent for residuals of arthritis of the spine with scoliosis is not warranted at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

TDIU

On his original claim for a TDIU filed in February 2007, the Veteran indicated that his service-connected back and hearing loss disabilities prevent him from securing or following any substantially gainful occupation, and that his disabilities affected full-time employment in January 1965.  He also indicated that he had applied to a job as an investigator in January 1965 but has been unemployed since military retirement.  He also noted that he had graduated from college but had no other education or training prior to becoming too disabled to work.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran is service-connected for residuals of arthritis of the spine with scoliosis (rated as 40 percent), bilateral hearing loss (rated as 30 percent), tinnitus (rated as 10 percent), otitis externa (rated as 0 percent), and residuals of hemorrhoids (rated as 0 percent), for a combined evaluation of 60 percent.  Thus, he does not meet the above percentage standards of 38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Such cases should be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  In such a submission, there should be a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

While the Board does not have the authority to grant a TDIU on an extra-schedular basis in the first instance, it may decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extra-schedular rating.  38 C.F.R. § 4.16(b).

In February 2012, the RO obtained an administrative review from the VA Director of Compensation Service, who opined that the Veteran was not entitled to an extra-schedular rating under 38 C.F.R. § 4.16(b).  Therefore, the issue of an extra-schedular rating is no longer in the first instance, and the Board has jurisdiction to adjudicate the § 4.16(b) extra-schedular issue on the merits.

The question at issue is whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The record contains differing medical opinions on this question.

An October 2007 VA examination report reflects a history of back pain since service with a laminectomy in 2001.  The examiner noted that in the Veteran's occupation as a criminal investigator, due to his low back pain, he had difficulty with prolonged sitting for more than one hour, standing for more than 25 minutes, walking for more than 10 minutes, and bending and lifting more than 12 pounds.

A June 2010 VA primary care office visit note reflects the Veteran's treating physician's opinion that he is unemployable secondary to pain.

A March 2011 VA examination report reflects that the Veteran worked as a criminal investigator but last worked in 1964.  The examiner noted that the Veteran's spine disability had no effect on his usual occupation except that he has to avoid walking more than 10 feet at a time while holding onto something, avoid bending, and that he cannot lift things other than his cane.

In a February 2012 administrative review, the VA Director of Compensation Service noted that, to be entitled to a TDIU, it must be shown that the Veteran is entirely unable to work at any type of gainful employment at all due solely to his service-connected disabilities.  The Director noted that the Veteran needs a wheelchair to ambulate outside the home but is able to pivot transfer and walk 10 feet while holding onto support or using a cane.  The Director then stated that the record does not support the notion that the Veteran is unemployable under any circumstances.  

Given the above, the Board observes that the Veteran's service-connected residuals of arthritis of the spine with scoliosis severely limit his ability to sit, stand, walk, bend, and lift.  Indeed, during the most recent VA examination, the examiner noted that the Veteran has to avoid walking more than 10 feet at a time, avoid bending, and that he cannot lift things other than his cane.  With respect to the medical opinion evidence, the Veteran's VA primary care physician opined that he is unemployable secondary to pain.  The only other opinion is that of the March 2011 examiner who stated that the Veteran's spine disability has no effect on his usual occupation except for the limitations in walking, bending, and lifting noted above.  Although the examiner phrased the opinion as though the Veteran's disability has little effect on his occupation, the limitations that the examiner cites clearly show that the Veteran's disability has significant effects on his occupation.

As for the VA Director's opinion, which concludes that the Veteran is not entitled to TDIU on an extra-schedular basis, the Board finds that the opinion is unpersuasive.  First, the Director applied an incorrect standard regarding 38 C.F.R. § 4.16(b).  The Board observes that it need not be shown that the Veteran is unemployable under any circumstances, but just that he is unable to secure and follow a substantially gainful occupation.  Indeed, the Board notes that after noting that the Veteran needs a wheelchair outside the home and is able to walk only 10 feet while holding onto support or using a cane, it was concluded that the record does not support the notion that the Veteran is unemployable under any circumstances.  

The Board also points out that the medical opinions of record have not taken into account the Veteran's severe hearing loss, which undoubtedly negatively affects his ability to secure and follow a substantially gainful occupation.  In the end, the Board finds the medical evidence stating that the Veteran is unemployable due to service-connected disabilities, in conjunction with the Veteran's educational and vocational background, is sufficient to show that the Veteran is precluded from obtaining and maintaining substantially gainful employment.  Given the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities preclude him from securing or following substantially gainful occupation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, a TDIU, on an extra-schedular basis, is warranted.


ORDER

A rating in excess of 40 percent for residuals of arthritis of the spine with scoliosis is denied.

A TDIU, on an extra-schedular basis, is granted, subject to the provisions governing the award of monetary benefits.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


